DETAILED ACTION
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: upon examination of the art of record it has been decided that the prior art neither anticipates nor render obvious the claimed trigger switch device for preventing accidental triggering comprising a trigger, slidably disposed at a first position of a handle of the power tool, and a first spring provided between the trigger and the handle, and the trigger being provided with a first brake unit; and a safety switch, slidably disposed in a second position of the handle, a second spring provided between the safety switch and the handle, and the safety switch being provided with a second brake unit; wherein, when neither the trigger nor the safety switch receiving any force, the second brake unit locking the first brake unit, so that the trigger unable to be pressed; wherein, when the safety switch being pressed by a force, after compressing the second spring, the second brake unit unlocking the first brake unit; at this point, in the state of the trigger being pressed to compress the first spring, when the force of pressing the safety switch being released, the second spring releasing an elastic force on the safety switch to cause the second brake unit to lock the first brake unit, so that the trigger remaining in a pressed state; and wherein, when the safety switch being pressed while the trigger remaining in the pressed state, the second brake unit unlocking the first brake unit, and the first spring releasing an elastic force on the trigger to cause the trigger to return to original position; the same time, the second brake unit locking the first brake unit again, so that the trigger unable to be pressed. The prior art Sergyeyenko U.S. 2015/0115857 discloses a similar trigger switch see at least fig. 5 and paragraph 25 which is capable of preventing the trigger from being pressed, lock the trigger in a pressed state and return to a locked state but does not disclose the specific structure of the trigger with first brake and spring, and a safety switch with a second brake and second spring and the relationship between the safety switch and the trigger. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/
Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731